Case: 18-30994     Document: 00516085309         Page: 1   Date Filed: 11/08/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  November 8, 2021
                                  No. 18-30994
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                           Plaintiff—Appellee,

                                      versus

   Travis Trumane Barlow,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                     For the Middle District for Louisiana
                            USDC No. 3:16-CV-845
                            USDC No. 3:13-CR-44-1


   Before Clement, Southwick, and Willett, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
         Travis Trumane Barlow pled guilty to possession of a firearm by a
   convicted felon. After the plea was accepted in 2014, he was sentenced under
   the Armed Career Criminal Act (“ACCA”). See 18 U.S.C. § 924(e). This
   appeal follows from the district court’s denial of Barlow’s 2016 motion for
   post-conviction relief based on ineffective assistance of counsel and the
   inapplicability of the ACCA. We find no error and AFFIRM.
Case: 18-30994      Document: 00516085309          Page: 2   Date Filed: 11/08/2021




                                    No. 18-30994


              FACTUAL AND PROCEDURAL BACKGROUND
          In 2013, Travis Trumane Barlow pled guilty to possession of a firearm
   by a convicted felon in violation of 18 U.S.C. Section 922(g)(1). Relevant to
   an argument raised now by the government, Barlow waived in the plea
   agreement his “right to appeal . . . [or] challenge the conviction and sentence
   in any post-conviction proceeding.” He reserved, though, the right to appeal
   “any punishment imposed in excess of the statutory maximum” and to make
   a “collateral attack respecting claims of ineffective assistance of counsel.”
          In 2014, the district court accepted the agreement and sentenced
   Barlow to 235 months in prison and two years of supervised release. The
   length of the sentence resulted from the court’s finding that he was an armed
   career criminal due to three convictions under state law for serious drug
   offenses. See 18 U.S.C. § 924(e)(1). Barlow appealed. In 2015 we agreed
   with his counsel that there were no nonfrivolous issues for appeal and
   affirmed. United States v. Barlow, 616 Fed. App’x 131, 131 (5th Cir. 2015).
          In 2016, Barlow filed a pro se motion under 28 U.S.C. Section 2255 to
   vacate his sentence. Barlow argued that his counsel was ineffective at
   multiple stages in his proceedings. Barlow also contended that his prior
   convictions in state court for possession with intent to distribute marijuana
   no longer qualified as serious drug offenses after the Supreme Court’s
   decision in Mathis v. United States, 136 S. Ct. 2243 (2016). Those convictions
   were for “Possession with Intent to Distribute Marijuana” in 2004 and 2005
   and “Possession with Intent to Distribute/Manufacture a Controlled
   Dangerous Substance – Schedule I” in 2005 under Louisiana Revised
   Statutes Section 40:966(A).
          In response, the government argued that Barlow did not show his
   representation was inadequate and that he waived his right to bring a
   collateral challenge to his sentence except as to ineffective assistance of




                                          2
Case: 18-30994      Document: 00516085309          Page: 3    Date Filed: 11/08/2021




                                    No. 18-30994


   counsel. Regardless of waiver, the government maintained that convictions
   under the Louisiana statute qualified as serious drug offenses under the
   ACCA. Barlow responded that his sentence under the ACCA was illegal and
   that the right to challenge an illegal sentence cannot be waived. He also
   maintained that Section 40:966(A) was indivisible, asserting that “the
   production, manufacture, distribution or dispensing are all means of
   satisfying the single element of possession with intent” to distribute.
          The district court denied Barlow’s Section 2255 motion, concluding
   his ineffective assistance of counsel claims were meritless and that he had
   waived his right to challenge his sentence on collateral review. Barlow filed
   a timely appeal. The district court granted a certificate of appealability
   (“COA”) on certain claims regarding the lack of effective counsel. We
   subsequently granted an additional COA about his ACCA-based sentence.
                                   DISCUSSION
          We first briefly address Barlow’s arguments concerning the
   effectiveness of his trial counsel. Barlow presented several claims about his
   counsel in district court, which were rejected. The district court then
   granted a COA for this court to consider them. Nonetheless, Barlow has
   failed to brief those claims on appeal and has therefore abandoned them. See
   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993).
          Barlow does make a new claim on appeal about his counsel’s
   ineffectiveness. The claim is that his trial counsel failed to advise him before
   he entered into the plea agreement that he could be subject to a 15-year
   mandatory minimum sentence under the ACCA. He did not, however,
   present that claim to the district court. Further, he neither sought nor
   obtained a COA on this claim. “We do not consider claims raised for the first
   time on appeal or issues not included in a COA.” United States v. Scruggs,
   691 F.3d 660, 666 (5th Cir. 2012); see also Lackey v. Johnson, 116 F.3d 149, 152




                                          3
Case: 18-30994      Document: 00516085309          Page: 4    Date Filed: 11/08/2021




                                    No. 18-30994


   (5th Cir. 1997) (applying this principle to a pro se petitioner). Therefore, we
   have no issue to analyze regarding the effectiveness of Barlow’s counsel.
          We now examine the sentencing issue. Barlow claimed in district
   court that his prior Louisiana state-court convictions did not constitute
   serious drug offenses that would allow him to be sentenced under the ACCA.
   The district court did not reach the merits of the issue, instead concluding
   that the waiver of the right to seek collateral review that appeared in his plea
   agreement barred this challenge.
          On appeal, Barlow contends that the collateral-review waiver does not
   bar his challenge to his sentence because he reserved his right to appeal a
   sentence imposed in excess of the statutory maximum. Essentially, Barlow
   argues that if his prior Louisiana convictions for possession with intent to
   distribute no longer qualified as “serious drug offenses” under Section
   924(e)(1), his 235-month sentence would exceed the ten-year statutory
   maximum sentence that otherwise applied to his conviction. See 18 U.S.C. §
   924(a)(2). The government disagrees, arguing that Barlow’s waiver only
   reserved the right to appeal, not collaterally attack, a sentence imposed in
   excess of the statutory maximum.
          We conclude that resolution of the waiver issue would be more
   difficult than resolving whether Barlow’s state convictions were serious drug
   offenses. That is particularly true because of the clarity that the Supreme
   Court recently brought to the precise issue of defining “serious drug
   offenses.” See Shular v. United States, 140 S. Ct. 779, 783 (2020). We
   proceed along this alternative course even though the district court never
   reached the merits of the argument. We have authority to do so inasmuch as
   we may affirm on any basis supported by the record. United States v. Chacon,
   742 F.3d 219, 220 (5th Cir. 2014). The record of the state convictions is clear,
   and so is the law.




                                          4
Case: 18-30994       Document: 00516085309             Page: 5      Date Filed: 11/08/2021




                                        No. 18-30994


          Barlow was convicted under Section 922(g)(1) as a convicted felon in
   possession of a firearm that had traveled in interstate commerce.                    A
   defendant convicted under this statute faces a maximum sentence of ten
   years. 18 U.S.C. § 924(a)(2). The ACCA, however, imposes a 15-year-
   minimum sentence if the offender’s prior criminal record includes at least
   three convictions for “violent felon[ies]” or “serious drug offense[s].” 18
   U.S.C. § 924(e)(1). A state offense counts as a “serious drug offense” only
   if it “involve[es] manufacturing, distributing, or possessing with intent to
   manufacture or distribute, a controlled substance” and is punishable by a
   sentence of ten years or more. 18 U.S.C. § 924(e)(2)(A)(ii).
          When deciding whether an offender’s prior convictions qualify for
   minimum sentencing under the ACCA, courts apply what is called a
   “categorical approach,” looking “only to the statutory definitions of the
   prior offenses.” Taylor v. United States, 495 U.S. 575, 600 (1990). Applying
   that doctrine to the category of “serious drug offenses” under the ACCA,
   the Supreme Court quite recently held that the state offense simply must
   “involve” the conduct described in Section 924(e)(2)(A)(ii), namely, the
   “manufacturing, distributing, or possessing with intent to manufacture or
   distribute, a controlled substance” and which is punishable by at least a ten-
   year sentence. Shular, 140 S. Ct. at 785. 1



          1
             The government argued in district court as to Barlow that the “modified
   categorical approach” applied, citing Mathis, 136 S. Ct. at 2249. Because a “statute may
   list elements in the alternative,” the categorical approach is modified when there are
   alternative elements. Id. In Shular, the Supreme Court discussed only the categorical
   approach, and we similarly limit our terminology. 140 S. Ct. at 784–85. The Court
   discussed different conduct, not different elements, hence the label of “modified
   categorical approach” is a poor fit. See id. We understand the Court to have meant,
   though, that if the state statute of conviction included, for example, manufacturing
   controlled substances as one of several categories of conduct, and it was only for
   manufacturing that the defendant was convicted, the ACCA would apply.




                                              5
Case: 18-30994      Document: 00516085309          Page: 6   Date Filed: 11/08/2021




                                    No. 18-30994


          The counterargument rejected in Shular was that the elements of
   generic offenses of manufacturing, distribution, or possessing controlled
   substances with the correct intent had first to be defined, then those elements
   compared to those of the state offense. Id. at 784. Not only did Section
   924(e)(2)(A)(ii) apply “to all offenders who engaged in certain conduct,”
   but the Court found that the section’s “text and context leave no doubt that
   it refers to an offense involving” that conduct. Id. at 787. In other words,
   there was no statutory ambiguity. Id.
          In two recent opinions, we have applied Shular to uphold mandatory
   sentences imposed under the ACCA. See United States v. Bass, 996 F.3d 729,
   735–742 (5th Cir. 2021) (holding that convictions for “possession with intent
   to deliver” under Arkansas law qualified as “serious drug offenses” under
   the ACCA); United States v. Prentice, 956 F.3d 295, 300 (5th Cir. 2020)
   (holding the same for “possession with intent to deliver” under Texas law).
   In both opinions, this court emphasized Shular’s central “holding that
   Section 924(e)(2)(A)(ii) requires only that the state offense involve the
   conduct specified in the federal statute.” See Bass, 996 F.3d at 741; Prentice,
   956 F.3d at 299–300 (noting Shular “broadens the understanding of ‘a
   serious drug offense’ by focusing on the underlying conduct”)(emphasis in
   original). We apply that analysis to the Louisiana statute, Section 40:966(A).
          As we just explained, before Barlow’s prior convictions qualify under
   Section 924(e)(2)(A)(ii), the state statute on which those convictions were
   based must criminalize the conduct of “manufacturing, distributing, or
   possessing with intent to manufacture or distribute” a controlled substance.
   Shular, 140 S. Ct. at 784. What we know about the prior convictions comes
   from the presentence report (“PSR”) and Barlow’s briefing. The PSR gives,
   among other details, the dates and sentences of each qualifying offense, and
   describes them (without references to any state statute) as “Possession with
   Intent to Distribute Marijuana” in 2004, “Possession with Intent to



                                           6
Case: 18-30994         Document: 00516085309       Page: 7   Date Filed: 11/08/2021




                                    No. 18-30994


   Distribute/Manufacture a Controlled Dangerous Substance – Schedule I” in
   2005, and “Possession with Intent to Distribute Marijuana” in 2005.
   Barlow’s briefing acknowledges that Section 40:966(A) was the basis for all
   the convictions. Though generally we would be provided the actual court
   records, we have sufficient information because Barlow has identified the
   relevant statute.
          At the time that Barlow was charged with his state offenses, the
   Louisiana statute provided that it was “unlawful for any person knowingly or
   intentionally: (1) To produce, manufacture, distribute or dispense or possess
   with intent to produce, manufacture, distribute, or dispense, a controlled
   dangerous substance or controlled substance analogue classified in Schedule
   I.” La. R.S. § 40:966(A) (2004). The referenced Schedule I contained a list
   of various controlled substances, including marijuana. La. R.S. § 40:964
   (2004). Thus, the same conduct which is necessary for a “serious drug
   offense” under the ACCA was the conduct criminalized by Section
   40:966(A). See § 924(e)(2)(A)(ii).
          Before we can conclude that the ACCA applies, though, we must also
   determine if the convictions were punishable by a “maximum term of
   imprisonment of ten years of more.” § 924(e)(2)(A)(ii). Section 40:966
   provided for three different sentencing ranges, depending on the controlled
   substance that a defendant was found to possess with intent to distribute.
   Any Schedule I substance classified as a “narcotic” would subject a
   defendant to “imprisonment for not less than five nor more than fifty
   years . . . at least five years of which [would] be served without benefit of
   probation, or suspension of [their] sentence.” La. R.S. § 40:966(B)(1)
   (2004). “[A]ny other controlled dangerous substance classified in Schedule
   I,” with the exception of marijuana, would subject a defendant to
   “imprisonment . . . for not less than five years nor more than thirty years, at
   least five years of which shall be served without benefit of parole, probation,



                                          7
Case: 18-30994     Document: 00516085309           Page: 8   Date Filed: 11/08/2021




                                    No. 18-30994


   or suspension of sentence.” La. R.S. § 40:966(B)(2) (2004). Lastly, a
   marijuana-related conviction for possession with intent to distribute was
   punishable by “imprisonment . . . for not less than five nor more than thirty
   years.” La. R.S. § 40:966(B)(3) (2004). Thus, each of Barlow’s convictions
   was punishable by a sentence of ten years or more. See § 924(e)(2)(A)(ii).
          We hold that Barlow’s convictions under Section 40:966(A) for
   “possession with intent to distribute” are “serious drug offenses” for the
   purpose of sentence enhancement under the ACCA. As the Supreme Court
   indicated in Shular, this result follows from the unambiguous language of this
   subsection of the ACCA.
          AFFIRMED.




                                         8